[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR ALIMONYPENDENTE LITE
The plaintiff has filed a motion for alimony pendente lite coded No. 102.
The parties are in dispute regarding the defendant's gross income and his resultant net income. His financial affidavit dated June 30, 1997, coded No. 111, shows gross monthly income from his principal employment of $4533, as well as other sources of income. The court finds that his gross monthly income from his principal place of employment is $6400 and that the remaining sources of other income shown on his financial affidavit are correct. On July 24, 1997, the court entered an interim alimony order of $2500 per month. That order is now increased to $800 per week.
The parties are in dispute as to whether the court should make this order retroactive. In determining the issue of retroactivity, the court has considered the fact that some of the delay of completing this hearing was due to the defendant's work schedule, and some of it was due to his attorney's schedule. The court has also considered the fact that the plaintiff withdrew $8500 from one account and $2000 from another account on or about May 7, 1997. The court orders that this $800 weekly order be retroactive to July 14, 1997. If the parties are unable to agree as to the amount of the arrearage created by this order, then upon proper motion the court will hold a hearing thereon. To the extent that any part of the arrearage is agreed upon by the defendant, he is to pay such agreed upon amount by January 15, 1998.
Axelrod, J.
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR ORDER CODEDNO. 107
CT Page 13595